 Case 9:19-bk-11573-MB        Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52             Desc
                               Main Document    Page 1 of 21



 1 MICHAEL McCONNELL
   Michael.McConnell@kellyhart.com
 2 201 Main Street, Suite 2500
   Fort Worth, Texas 76102
 3 Telephone: (817)878-3569
   Facsimile: (817)878-9769
 4

 5 Chapter 11 Trustee

 6 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.corn
 7 AARON E. DE LEEST (State Bar No. 216832)
   adeleest@DanningGill.com
 8 DAMNING,GILL,ISRAEL & KRASNOFF,LLP
   1901 Avenue ofthe Stars, Suite 450
 7 Los Angeles, California 90067-6006
   Telephone: (310)277-0077
10 Facsimile: (310)277-5735

1 1 General Counsel for Michael A. McConnell,
    Chapter 11 Trustee
12

13                            UNITED STATES BANKRUPTCY COURT

14                             CENTRAL DISTRICT OF CALIFORNIA

15                                      NORTHERN DIVISION

16                                                   Case No.: 9:19-bk-11573-MB

17                                                   Chapter 11

18                                                   CHAPTER 11 TRUSTEE'S NOTICE OF
                                                     APPLICATION AND APPLICATION TO
19                                                   EMPLOY AND PAY NETHERLAND,
                                                     SEWELL &ASSOCIATES,INC.TO
                                                     PREPARE PROVED RESERVE REPORT
                                                     AND APPROVE ENGAGEMENT
21                                                   LETTER; STATEMENT OF
                                                     DISINTERESTEDNESS
22
                                                     [No hearing unless requested under Local
23 j                                                 Bankruptcy Rule 9013-1(0)(1)]

24

25 TO THE HONORABLE MARTIN BARASH,UNITED STATES BANKRUPTCY JUDGE;

26 THE OFFICE OF THE UNITED STATES TRUSTEE AND PARTIES IN INTEREST:

27             PLEASE TAKE NOTICE that Michael A. McConnell("Applicant" or "Trustee") ofthe
28 estate of HVI Cat Canyon,Inc.(the "debtor"), hereby applies for entry and an order to retain

       1569909.1 26932                              1
Case 9:19-bk-11573-MB          Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52                Desc
                                Main Document    Page 2 of 21



     Netherland, Sewell &Associates, Inc.("NSAI" or the "Firm") as a consultant to prepare an updated

2 Proved Reserve Report and to approve the attached engagement letter.

3            The Trustee needs the services of the Firm to prepare an updated Proved Reserve Report

4 ("Reserve Report") for the Trustee of the debtor's oil and gas reserves. The Trustee is required to

5 provide the report to its lender UBS AG,Stamford Branch and prospective buyers will require such

6 a report to consider any purchase of the assets. The Trustee intends to pay NSAI up to $145,000

7 for the Reserve Report plus out of pocket costs. The Firm has substantial experience and expertise

8 and iswell-qualified to prepare such a report. The terms of the Trustee's proposed retention of the

9 Firm in this case are reasonable.

10           Applicant respectfully requests that the Court enter an order authorizing the Trustee, based

11   upon the foregoing and pursuant to Section 327(a) of the Bankruptcy Code and Rule 2014(a) of the

12 Federal Rules of Bankruptcy Procedure, to employ the Firm to prepare the requisite report, with

13 compensation of the Firm to be in accordance with the terms set forth herein, and to approve the

14 engagement letter.

15           The Trustee submits this application pursuant to Federal Rules of Bankruptcy Procedure

16 ("FRBP")2014 and Local Bankruptcy Rules("LBR")2014-1(b) and 9013-1.

17           The application is based upon this notice of application, the attached Memorandum of

18 Points and Authorities, the attached Statement of Disinterestedness, the complete files and records

19 of this case, and such other evidentiary matters as may be presented to the Court.

20           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013

21   1(0)(1)(A)(ii), any objection and request for hearing must be in writing and must be filed and

22 served within fourteen (14) days after of the date of mailing of this Notice, plus an additional3

23 days if this notice of motion was served by mail or pursuant to Fed. R. Civ. P. 5(b)(2)(D) or (F).

24 The response or opposition to the application shall be filed with the Bankruptcy Court and served

25 on the United States Trustee, at 1415 State Street, Suite 148, Santa Barbara, CA 93101, and

26 counsel for the Trustee, Eric P. Israel, at 1901 Avenue of the Stars, Suite 450, Los Angeles, CA

27 90067-6006.

28
     1569909.1 26932                                   2
 Case 9:19-bk-11573-MB             Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52                Desc
                                    Main Document    Page 3 of 21



1              If you fail to file a written response within fourteen days ofthe date ofthe service ofthis

2 notice, plus an additional3 days if this notice of motion was served by mail or pursuant to Fed. R.

3 Civ. P. 5(b)(2)(D) or (F), the Court may treat such failure as a waiver of your right to oppose the

4 application and may grant the requested relief.

5

6 DATED: January j~,2020                           DAMNING, GILL,ISRAEL & KRASNOFF,LLP

7 '~

8                                                  By:
9                                                        AARON E. DE LEEST
                                                         Attorneys for Michael A. McConnell,
10                                                       Chapter 11 Trustee
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       1 569909.1 26932                                   3
 Case 9:19-bk-11573-MB            Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52                 Desc
                                   Main Document    Page 4 of 21



 1 1                                             APPLICATION

21             Michael A. McConnell, the Chapter 11 trustee (the "Trustee" or "Applicant") for the estate

3 of HVI Cat Canyon, Inc.(the "debtor"), hereby applies for entry of an order under 11 U.S.C. §

4 327(a) authorizing the employment and retention of Netherland, Sewell &Associates, Inc.("NSAI"

5 or the "Firm") as a consultant to prepare the requisite Proved Reserve Report("Reserve Report")

6 and to pay NSAI up to $145,000 for the Reserve Report plus out of pocket costs. The Trustee also

7 requests approval of the attached engagement letter with NSAI.

8

9              A.        The Bankruptcy Filing

10             On July 25, 2019 (the "Petition Date"), the debtor commenced this case by filing a

11     voluntary petition for relief under Chapter 11 of title 11 of the United States Code (the "Code").

12 The case was originally filed in the Southern District of New York. The case was transferred to the

13 Northern District of Texas, and then later to the Central District of California.

14             The debtor initially operated its business as a "debtor in possession," until on or about

15 October 16, 2019, when the Court entered its Agreed Order Granting Motion for Appointment of a

16 Chapter 11 Trustee. On or about October 21, 2019, the U.S. Trustee appointed Michael A.

17 McConnell as the Chapter 11 Trustee for the debtor's estate. On or about October 22, 2019, the

18 Court entered an order approving the appointment of Michael A. McConnell as the Chapter 11

19 trustee in this case.

20             The debtor is a Colorado corporation authorized to conduct business in the state of

21     California. It is the owner and operator of producing oil and gas interests in California. According

22 to the debtor, it "owns an approximately 100% working interest and an average 85%net revenue

23 interest in over 1,000 oil wells in the Santa Maria Valley of Santa Barbara County, North Belridge

24 in Kern County, and Richfield East Dome Unit in Orange County." The debtor employs

25 approximately 50 individuals. The debtor has a long history of violations and issues with regulatory

26 agencies.

27 II ///

28 I
       1569909.I 26932
Case 9:19-bk-11573-MB            Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52                Desc
                                  Main Document    Page 5 of 21



 1           The debtor on its schedules listed secured claims in favor of several entities, including a

2 ~ senior lien against all of its assets in favor of UBS,LLC ("UBS"). UBS advises that its lien

3 aggregates over $120 million. In contrast, the Trustee is advised that the Court recently found that

4 the debtor's assets were worth between $50 million and $75 million at a cash collateral hearing.

5 The debtor is a party to numerous key contracts with affiliates, including providing it office and

6 administrative services, trucking services, purchase of diluent and sale of its product. UBS and

7 others sought the appointment of a Chapter 11 Trustee in this case.

8            At this time, all of the funds on hand are cash collateral of UBS. The Court recently

9 approved a borrowing and 5 week cash collateral budget. The next budget will include a line item

10 in the carve-out for NSAI, subject to Court approval. Preparation of a Reserve Report is a

11   milestone condition of UBS for loaning money to the trustee.

12           As set forth below, by this application, the Trustee seeks to employ NSAI to prepare an

13 updated Reserve Report. The Trustee also seeks authority to pay NSAI up to $145,000 for the

14 Reserve Report per the engagement letter. See Exhibit "3".

15

16           B.        The Proposed Retention of Netherland, Sewell, &Associates,Inc.

17           Applicant believes that it is necessary and appropriate to retain NSAI to prepare the Reserve

18 Report. The Trustee is required to provide the report to its lender UBS AG, Stamford Branch and

19 prospective buyers will require such a report to consider any purchase of the assets. NSAI will

20 require an initial $25,000 deposit in order to commence work and an additional $25,000 per week

21 for a total of $100,000 after which the remaining balance will be due upon delivery ofthe Reserve

22 Report.

23

24           C.        The Firm's Qualifications and Services to be Rendered

25           NSAI is well known within the oil and gas financial communities. It has been in business

26 for almost 60 years and employs approximately 6U+ engineers, geologists, geophysicists, and

27 petrophysicists. NSAI has delivered thousands of reports to petroleum and financial concerns

28
     1569909.1 26932                                    E
 Case 9:19-bk-11573-MB           Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52                  Desc
                                  Main Document    Page 6 of 21



 1   throughout the world. NSAI is well able to perform the requisite services and, in particular, to

2 prepare the Reserve Report for the Trustee in this bankruptcy case. NSAI's breadth of experience

3 and length of service in the community is described in its firm resume, a copy of which is attached

4 as Exhibit "1" to the Statement of Disinterestedness (the "Statement"), filed with this Application

5 and incorporated herein. NSAI will comply with the Bankruptcy Code and all applicable rules in

6 ~ this bankruptcy case or will confer with the Trustee's counsel regarding same.

7            As of the date of the application, to the best of applicant's knowledge and after

8 ~ consideration of the disclosures in the attached Statement, applicant believes that the Firm and all

9 of its partners and employees are disinterested persons as that term is defined in 11 U.S.C.

10 §101(14), and neither the Firm nor any partners or employees of the Firm are connected with

11   applicant, the debtor, debtor's creditors, any other party in interest, their respective attorneys and

12 accountants, or to this estate, and has no relation to any bankruptcy judge presiding in this district,

13 the Clerk of the Court or any relation to the United States Trustee in this district, or any person

14 employed at the Court or the Office of the United States Trustee, nor does the Firm or its

15 employees represent or hold an adverse interest with respect to the debtor, any creditor, or to this

16 estate, except to the extent that the Firm prepared numerous Reserve Reports between 1998 and

17 2017 for the Debtor. The Firm holds apre-petition unsecured claim against the Debtor in the

18 amount of $184,086.56 for unpaid invoices for pre-petition services and will file a proof of claim

19 thereon.

20

21           D.        Terms of Proposed Emnlovment

22           The Firm will render services to the Trustee at the Firm's regular hourly rates, which may

23 be subject to adjustment from time to time. The current hourly rates are set forth in Exhibit "2"

24 attached to the Statement of Disinterestedness. The Trustee and Firm have agreed, subject to the

25 Court's approval, to the terms of the Firm's employment in the case.

26 ///

27 ///

28
     1569909.1 26932                                     6
Case 9:19-bk-11573-MB                Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52                 Desc
                                      Main Document    Page 7 of 21




 l            E.          Proposed Tercns of Pa~~ment

              By this motion, the Trustee intends to pay NSAI up to $145,000 for an updated Reserve

3 Report with an initial $25,000 deposit in order to commence work and an additional $25,000 per
4 week for a total of$100,000, after which the remaining balance will be due upon delivery of the
 S Reserve Report. Out of pocket expenses will be billed at cost. Computer charges are applied at a

6 late commensurate with sofri~~are usage; the standard rate is $percent of consulting services.
 7

 3.           F.          General ProvisionslDisclosures

9             There will be no written employment agreement between applicant and NSAI, apart from

10. this application, the engagement letter, and the order entered upon this application. The only
1 1 ' source of payment of compensation for NSAI will be from this estate, as may be approved and

12 ordered paid by the Court. No retainer has been paid or will be paid t~ NSAI.

13             WHEREFORE, applicant prays the Court to enter its order authorizing him to retain NSAI,

14 as an administrltive expense in this bankruptcy case, to prepare acs updated Reserve Report,

I S authorize the Trustee to pay up to $145,000 for tl~e Reserve Report plus out of pocket costs,
16 approve the engagement letter, and for such other and further relief as may be determined just and
17 proper.

18

19 DATED: January I'' , 202U
20
                                                            ICHAEL A, CCU       E L
21
                                                           Chapter 11 Trustee
22
23

24
?~

26
27

28
      I iti9909.1 26932                                     7
 Case 9:19-bk-11573-MB         Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52               Desc
                                Main Document    Page 8 of 21


                       STATEMENT OF DISINTERESTEDNESS FOR EMPLOYMENT
                           OF PROFESSIONAL PERSON UNDER F.R.B.P. 2014
2
         1.      Name, address and telephone number of the professional ("the Professional" or "the
  "Firm") submitting this Statement:
9
!
        Netherland, Sewell &Associates, Inc.
        2100 Ross Avenue, Suite 2200
        Dallas, TX 75201
        T: 214-969-5401
7
         Attached hereto as Exhibit "1" and incorporated by reference herein, is a copy of the
  resume for the Firm.
9          2.      The services to be rendered by the Professional in this case are (specify): See page 5
10 of the within the Application.

11          3.     The terms and source of the proposed compensation and reimbursement of the
    Professional are (specify): See page 5 of the within Application and Exhibit "2". Out of pocket
12 expenses are billed at cost. Computer charges are applied at a rate commensurate with software
    usage; the standard rate is 8 percent of consulting services.
13

14          4.     The nature and terms of retainer (i.e., nonrefundable versus an advance against fees)
    held by the Professional are (specify): None
15
            5.     The investigation of disinterestedness made by the Professional prior to submitting
T'i this Statement consisted of(specify): Conflicts check

17
           6.      The following is a complete description of all of the Professional's connections with
                                                                creditors, any other party or parties in
18 the debtor, principals of the debtor, insiders, the debtor's
   interest, and their respective attorneys and accountants, the United States Trustee or any person
19 employed in the Office of the United States Trustee (specify, attaching extra pages as necessary):

20                  None, except the Firm prepared numerous Reserve Reports between
             1998 and 2017 for the Debtor.
21

22         7.       The Professional is not a creditor, an equity security holder or an insider of the
   debtor, except as follows (specify, attaching extra pages as necessary): The Firm holds a pre-
23 petition unsecured claim against the Debtor in the amount of$184,086.56 for unpaid invoices for
   pre-petition services and will file a proof of claim for that amount.
24
           8.       The Professional is not and was not, within two (2) years before the date of the
25
   filing of the petition herein, a director, officer or employee of the debtor.
26 ///

27 ///

28
     1569909.1 26932
Case 9:19-bk-11573-MB               Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52                                 Desc
                                     Main Document    Page 9 of 21




            9.      '~Ize Professional ~~e tl~cr~ holds nc~t• rcpi•escnts any' intet-est r~»teri~ll}r ~~iverse to tl~e
    interest of the esCate or ofiail~~ class c~f'ci•eclitars or equity security iaolders, by reason of arty dir~eet
  2 o~ indirect rel~tiai~slaip to, eannection with, err interest in, filae clentor, or i'oi• a»~ other rcasaii, c~ce~~t
    as fellows (;specify, altacl~ing extra pages as nee; s4~ry); No~ze
  3
  4
              l (~.  NaiY~~, address Intl tele~l~o~ae ~~uml~cr nt the pc~~son signi~zg this :~tater~~erit ors behalf
  5 oi't11e Professiarlal a~rr~ ttie relationship cif such laerson to the P~•nfessior~al (sp~cifv):

              C.I-I.(Sett} Rees III, P.E.
  7           Cl~~ir~nan Intl Chief E~cecutive Officer
              Netherltti~d, Sewell & ~ssoeiates, rite.
  8           21 0 Ross Avenci~, S~iite'?24Q
              I~a11as, Tai 75201
  9           T: 21~-9G9~5401.
 l0          1 I. 'The Professional' rs nc~~ <i relntiv~ or employee oft13e rTnited States Trustee or a
 11 ~3ankx~cz~tcy Jtid~e, ex~ce~~t as f'ollo~vs (specify, ~fitacl~ial„ extra.~~a~es as necessary}:

 r~'           None

 13'           t2,       Tcat~l nutnl~er of'attaclled pa~;~s UFsuppprtinb docuanent4tGic~ri:
 14            13.     ~~~r;r conducting trr sci~~ervis n~ flee: investa~~tiotl ciescr t~ec in 1'~ra~r1~11 a above, T
 15   declare  undc;r penalty  csfperjury uilcler the laws oftl~~ U~~ited States of'flmcrica, that. tlic for~~c~iiag
      is true an~i correct ~xce~t ~aai I declAi•e that I'at•~~raF311s G tlZroligll 11 ~i•c stated oc~ iiitorii~Ztioi~ ~nci
 l ~i belief:
 17            Exccut~d on Janu~t~y ~,2020, at Dallas, Teas,
 1$
 L~                                                                                                                _.._~,..
                                                               C. I.( C~'1"T) R~~S ItI
 ~o
 21
 22
 ~3

 2~
 25
 z~
 ~~
 ~g
       f5G9402.1 26932
Case 9:19-bk-11573-MB   Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52   Desc
                        Main Document     Page 10 of 21




                              EXHIBIT "1"

                                                                                  ~o
     Case 9:19-bk-11573-MB           Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52                                        Desc
                                     Main Document     Page 11 of 21
                        NETHERLAND,SEWELL &ASSOCIATES,INC.
                           Worldwide Petroleum Consultants
                                    Reputation. Expertise. Service.




                About NSAI                                                                NSAI Certified
• Established in 1961                                                Public companies choose NSAI for their SEC
• Offices in Dallas and Houston, Texas                               reserves reporting more than any other
                                                                     petroleum consulting firm. An NSAI report
• 60+Engineers, Geologists, Geophysicists,
                                                                     honors all the data and industry reserves
  and Petrophysicists
                                                                     definitions to give a full and fair inventory of
• 75+ Engineering and Geology Analysts                               reserves and cash flow. Each report is based on
• Expertise in most producing basins                                 sound judgment, broad experience, technical
  worldwide                                                          expertise, and accepted practices.
• Well known within the oil &gas and                                                                          :
                                                                                                                   •~•.~
                                                                                                                   ~~ of rah
  financial communities                                              Visit our website for more           ;;y~"""~"~~"XQS'~~
                                                                     information on SEC re portin g~     %'"          ~                 ~
                                                                                                         %*::.........:::..'.,......,::..
  The #1 choice for SEC reserves reporting                                                                 NETHERLANb; SEWELL
                                                                     including regulations, definitions, ~
                                                                                                         /
                                                                                                         j
                                                                                                                                        ,
• Focused on building client relationships and                       and pricing data and guidance.       ~~~'ycF~,sT~a~,°~~;
  delivering exceptional service




      Property Evaluation Seminars                                                          Dallas Office
                                                                                 2100 Ross Avenue, Suite 2200
Each year, NSAI conducts its highly regarded
                                                                                      Dallas, Texas 75201
O il &Gas Property Evaluation Seminar for                                               214.969.5401
non-technical financial professionals whose
work relates to the petroleum industry. The
                                                                                          Houston Office
seminar is designed to help you gain a better
                                                                                       FulbrightTower
understanding of the various aspects of the
                                                                                 1301 McKinney St., Suite 3200
evaluation of hydrocarbon reserves as well as
                                                                                    Houston, Texas 77010
learn how to use reserves reports and studies.
                                                                                        713.654.4950
 Dallas: May 6-7 and May 8-9, 2019
                                         ~Qb' ~
                                     '! :-        ~'v'`~                  Contact us at info@nsai-petro.com
 London: June 11-12, 2019                           `,~,.
Singapore: July 11, 2019              ~i.                                   Visit us at netherlandsewell.com
 New Delhi: July 16, 2019                                                            Follow us on Linkedln E#1
 Mexico City: September 4-5, 2019                                                                          lW
                                            - __-~-:,


                                                            ti   ~
    Case 9:19-bk-11573-MB         Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52                                        Desc
                                  Main Document     Page 12 of 21
                       NETHERLAND,SEWELL &ASSOCIATES,INC.
                          Worldwide Petroleum Consultants
                                  Reputation. Expertise. Service.


                Disciplines                                                              Services

NSAI specializes in projects encompassing                        Visit us at netherlandsewell.com to learn more
m ultiple disciplines. Our technical staff                       a bout any of the following services we provide:
i ncludes reservoir and operations engineers,
petrophysicists, and geoscientists who are                               Acquisition &Divestiture Evaluations
generally cross-trained in geology and                                  Coalbed Methane Development Studies
geophysics. We also employ staff specializing                                Competent Person's Reports
i n geologic modeling, reservoir simulations,                              Deepwater Development Studies
statistical modeling and data analytics,                                      Enhanced Recovery Projects
complex computer mapping, and non-routine                                        Equity Determinations
time-to-depth conversion. We apply the right                               Gas Storage Development Studies
combination of people, expertise, and                                              Midstream Services
technology to each assignment.                                                  Pipeline Supply Studies
                                                                             Project Finance Certifications
     Geological and Geophysical Services                                  Prospective Resources Assessments
      Petrophysical Consulting Services                                           Reservoir Simulation
            Reservoir Engineering                                          SEC Reserves Reports and Audits
              Economic Analysis                                               U nconventional Oil and Gas



                                     Global Project Experience
NSAI has conducted reserves certifications, technical studies, economic evaluations, and advisory work for
both onshore and offshore fields in over 100 countries. We have delivered thousands of reports to
petroleum and financial concerns throughout the world. Whether it is for a small property in East Texas or
a giant LNG development in the Middle East, our clients know that an NSAI report will be highly respected.




                                                            y(. ~     :`fir
                         ~~


                                                     ~~ '•            ~',                                             r
                              '~                    y~ ~~
                                                    '                                 r~                              .►
                                                    f.  _                            x.71                    ~~
                                                                               ~' ~T~~                            ~


                                                            ;~                'J            ~       ,   t

                                                                                                        S
                        nr~




                                                                                            L ~
                                                                                                    ~K~'          •




                                                                                                V. .     _
                                                                                                        ,,




                                                                                                                                 4'
                                                                                                                          v
                              F         COUNlRli9 ~N WNICX NfAI HAS
                                       .PERFORMED FVAlUAT10N~




                                                il
                                                ~~           ,
Case 9:19-bk-11573-MB   Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52   Desc
                        Main Document     Page 13 of 21




                             EXHIBIT "2"

                                                                                  13
Case 9:19-bk-11573-MB         Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52                     Desc
                              Main Document     Page 14 of 21

    ~' NETHERLAND, SEWELL
    '.,_ &ASSOCIATES, INC.




                                     SCHEDULE OF RATES
                                      Effective April 1, 2019



                                                                                  Domestic
                                                                                 Hourly Rate
                                                                                   (US$)

    Senior Engineers, Geologists, Geophysicists, and Petrophysicists              350 - 465

    Staff Engineers, Geologists, Geophysicists, and Petrophysicists               215 - 345

    Engineering, Geological, and Petrophysical Analysts                             55 - 240

    Computer Systems Analysts/Programmers                                           75 - 200

    Administrative/Support Staff                                                    25 - 185

    Geophysical and Other Workstation Time                                         40 - 140



    Project costs are based on hourly rates plus out-of-pocket expenses, which will be billed at
    cost. Computer charges are applied at a rate commensurate with software usage; the standard
    rate is 8 percent of consulting services. NSAI reserves fhe right to change the rates shown
    above on an annual basis.




                                                                                                          14
Case 9:19-bk-11573-MB   Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52   Desc
                        Main Document     Page 15 of 21




                             EXHIBIT "3"

                                                                                  15
     Case 9:19-bk-11573-MB                      Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52                                                 Desc
                                                Main Document     Page 16 of 21
                                                                                                                                         CHAIRMAN8CE0
                 ~~  NETHERLAND, S'EWELL                                                            EXECUTIVE COMMITTEE               G.H.(SQ0T7)REE9111
                                                                                               ROBERTGBARG~P. SCOTT FROST
                '-:; 8 ASSOCIATES, INC•                                                                                                  pRE51DENT6CW
                                                                                               JOHN G. HAITNER •MIKE K. NORTON          DANNY D,SIlAMONS
W O R L Q W 1 D E PETROLEUM CONSULTANTS                                                    DAN PAIIL SMITH •JOSEPH J. SPELLMAN             EXECUTIVE VP
ENGINEERING •GEOLOGY •GEOPHYSICS • PETROPNYSICS                                          RiCHnFto 6. Tnuev,JR. •DJJJIEL T. WALKER        G.LANCE BINDER




                                                            January 13, 2020




Mr. Michael A. McConnell
Chapter 11 trustee of the estate of HVI Cat Canyon, Inc.

Mr. McConnell:
We are pleased to have the opportunity of providing to Michael A. McConnell, the Chapter 11 trustee-(the "Trustee")
of the estate of HVI Cat Canyon, Inc (the "Debtor") consulting petroleum engineering, geological, geophysical,
petrophysical, and evaluation services as you have requested. We pledge our utmost effort in serving your needs
in a professional, efficient, and timely manner.
We are certain that you understand that uncertainties are inherent in the interpretation of engineering, geological,
geophysical, and petrophysicai data and that any determination, computation, estimate, evaluation, classification,
or categorization made by us will represent only our informed professional judgment based on the data and
information obtained by us. Therefore, we shall not be liable for any cast or expense incurred or for any loss or
damage sustained (a) as a result of the manner in which such services are in good faith performed by us,(b) as a
result of our failure in good faith to perform any service or make any determination, computation, classification or
categorization, or(c) as a result of the reliance by the Trustee or any other party on any determination, computation,
classification, or categorization made by us.

In the event that NSAI or any of its shareholders, directors,.o~cers, employees, consultants, or contractors of it are
ever required to provide any kestimo~y, documents, or other information in any form, in response to any request,
whether by subpoena or otherwise (hereinafter "Discovery Request"), in connection with any litigation, arbitration,
regulatory or administrative proceeding, or governmental investigation, whether during the term of this engagement
by the Trustee or at any time thereafter, arising out of or relating to the services provided under this engagement,
the Trustee agrees to (a) pay NSAI at its standard rates for the time incurred by NSAI to respond to and/or comply
with any such Discovery Request, and (b) reimburse. NSAI for all costs and expenses incurred by NSAI in order to
respond to and/or comply with such Discovery Request, including, without limitation, the reasonable attorneys' fees
incurred by NSAI.
We will submit invoices to the Trustee for our professional services rendered and the expenses we incurred on
behalf of the Trustee. Those invoices shall be due and payable upon recaipt. If default is made by you in the
payment of any account or obligation owing by you hereunder (1) we may at our option and discretion suspend all
services hereunder and defer the. delivery of any work product until such default is cured (including. but not limited
to interpreted data, preliminary reports, or final bound reports); and (2) you shall bear and pay ail of the costs and
expenses (including reasonable attorneys' fees and ourinternal costs). incurred by us in the collection thereof.
Payment to NSAI is governed by the terms of the Trustee's Application to Employ the Firm (the "Application to
Employ") filed in the Bankruptcy Court in the case of HVI Cat Canypn, Inc., Gase No. 9:19-bk-11573-MB.

Should any dispute arise between the Trustee and NSAI, the dispute shall be resolved as follows:

         NSAI and the Trustee mutually agree that if any legal action or proceeding is initiated concerning the terms
or provisions of this agreement, any such legal ackion or proceeding shall be brought in the United States Bankruptcy
Court in relation to bankruptcy case of HVI Cat Canyon, Inc., Case No. 9:19-bk-11573-MB, and that the laws of
Califrsrnia and the United States of America shall apply.

Unless subsequently changed by our written agreement, the terms in this letter will apply to NSAI's future
engagements with the Trustee.


                                                                   •Fax: 214-969-5411
2100 ROSS AVENUE, SUITE 2200 •DALLAS, TExns 75201 • PH: 214-969-5401                                                              info@nsai-petro.com
1 301 MCKINNGY STREET, SUITE 3200•HOUSTON, TEXAS 77010 • PH: 713-654-4950 •FAX: 713.654-4951                                     netherlandsewell.com

                                                                                                                                                           16
      Case 9:19-bk-11573-MB          Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52                        Desc
                                     Main Document     Page 17 of 21

          "NETHERLAND,SEWHLL

~~        :?e: 8 ASSOCIpTES~ INC.



Mr. Michael A. McConnell
January 13, 2020
Page 2

The parties acknowledge that the Trustee is a trustee appointed to administer a bankruptcy estate. The parties
acknowledge and agree that this agreement is being made by the Trustee solely in his capacity as the chapter 7
trustee of the Debtor's estate, and not in a personal capacity, and no liability or obligations shall accrue to the
Trustee personally.

ANY REPORT PROVIDED BY NSAI IS PROVIDED FOR THE EXCLUSIVE USE OF TRUSTEE AND MAY NOT
BE RELIEp UPON BY ANY OTHER PERSON, ORGANIZATION, OR ENTITY (COLLECTIVELY, "OTHER
PARTIES"} FOR ANY PURPOSE. NETHERLACJD, SEWELL & ASSC?CIATES, INC.(NSAI), TRUSTEE, AND
THEIR RESPECTIVE AFFILIATES MAKE NO REPRESENTi4T10NS OR WARRANTIES TO OTHER PARTIES
WITH RESPECT TO ANY REPORT ARISING FROM THIS ENGAGEMENT. ANY 07WER PARTIES RENEWING
OR MAKING USE OF ANY REPORT PREPARED BY NSAi DO SO A7 THEIR OWN RISK AND ACKNOWLEDGE
THAT NSAI, TRUSTEE, AND THEIR RESPECTIVE AFFILIATES HAVE NO LIABILITY TO OTHER PARTIES
WITH RESPECT TO SUCH INFORMATION.
We trust this agreement meets with your approval. If the foregoing correctly reflects your understanding, please
have the enclosed copy of this letter executed by the Trustee and return it to us at our Dallas address. We look
forward to working with you.
                                                         Sincerely,
                                                         NETH         ~ND, S W LL 8~      SOCtA7ES, lNC.


                                                         By:
                                                               C.H.(Scott} Rees III, P.E.
                                                               Chairman and Chief Executive Officer

AGREED AND ACCEPTED:
Michael A. McConne{I, Chapter 11 Trustee


By:
Name:

Title:

Date:
 :~
~~ s




                                                                                                                      17
      Case 9:19-bk-11573-MB                    Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52                                      Desc
                                               Main Document     Page 18 of 21



                                      PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901 Avenue
of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): CHAPTER 11 TRUSTEE'S NOTICE OF APPLICATION
AND APPLICATION TO EMPLOY AND PAY NETHERLAND, SEWELL &ASSOCIATES, INC. TO PREPARE PROVED
RESERVE REPORT AND APPROVE ENGAGEMENT LETTER; STATEMENT OF DISINTERESTEDNESS will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF1: Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January 16, 2020 ,
 checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                       D Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On January 16, 2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor                                          Debtor
HVI Cat Canyon, Inc.                            HVI Cat CANYON, INC.
c/o Capitol Corporate Services, Inc.            630 Fifth Avenue, Suite 2410
36 S. 18th Avenue, Suite D                      New York, NY 10111
Brighton, CO 80601


                                                                                       ❑ Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January 16, 2020, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Served by Personal Delivery to be delivered by January 17. 2020
The Honorable Martin R. Barash
U.S. Bankruptcy Court
21041 Burbank Boulevard, Bin on 1 S' Floor outside entry to Intake Section
Woodland Hills, CA 91367
                                                                                       ❑ Service            ation              on attached page.

 declare under penalty of perjury under the laws of the United States that the                          is true and



  January 16, 2020                         Vivian Servin                                                  1~~/ V \J
  Date                                     Printed Name




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
81790885v.1
       Case 9:19-bk-11573-MB                  Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52                                      Desc
                                              Main Document     Page 19 of 21
                                      ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF")


   •    William C Beall        will@beallandburkhardt.com, carissa@beallandburkhardt.com

   •    Alicia Clough       aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

   •    Marc S Cohen         mscohen@loeb.com, klyles@loeb.com

   •    Alec S DiMario        alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

   •    Karl J Fingerhood         karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

   •    H Alexander Fisch         AIex.Fisch@doj.ca.gov

   •    Don Fisher       dfisher@ptwww.com, tblack@ptwww.com

   •    Brian D Fittipaldi       brian.fittipaldi@usdoj.gov

   •    Gisele M Goetz        gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

   •    Karen L Grant         kgrant@silcom.com

   •    Ira S Greene       Ira.Greene@lockelord.com

   •    Matthew C. Heyn          Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

   •    Brian L Holman         b.holman@musickpeeler.com

   •    Eric P Israel     eisrael@DanningGilLcom, danninggill@gmaiLcom;eisrael@ecf.inforuptcy.com

   •    Razmig lzakelian         razmigizakelian@quinnemanuel.com

   •    Alan H Katz       akatz@lockelord.com

   •    John C Keith       john.keith@doj.ca.gov

   •    Jeannie Kim       jkim@friedmanspring.com

   •    Maxim B Litvak         mlitvak@pszjlaw.com

   •    Michael Authur McConnell(TR)                MichaeLmcconnell@kellyhart.com

   •    Brian M Metcalf         bmetcalf@omm.com

   •    David L Osias dosias@allenmatkins.com,
        bcr~lings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

   •    Darren L Patrick dpatrick@omm.com, darren-patrick-
        1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com

   •    Jeffrey N Pomerantz         jpomerantz@pszjlaw.com

   •    Todd C. Ringstad         becky@ringstadlaw.com, arlene@ringstadlaw.com

   •    Mitchell E Rishe        mitchell.rishe@doj.ca.gov

   •    Zev Shechtman         zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com


        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
81790885v.1
       Case 9:19-bk-11573-MB                 Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52                                       Desc
                                             Main Document     Page 20 of 21
   •    Daniel A Solitro       dsolitro@lockelord.com, ataylor2@lockelord.com

   •    Ross Spence toss@snowspencelaw.com,
        janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

   •    Christopher D Sullivan csullivan@diamondmccarthy.com,
        mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com

   •    Jennifer Taylor       jtaylor@omm.com

   •    John N Tedford        jtedford@DanningGilLcom, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

   •    Salina R Thomas         bankruptcy@co.kern.ca.us

   •    Patricia B Tomasco pattytomasco@quinnemanuel.com,
        barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

   •    Fred Whitaker        Ishertzer@cwlawyers.com,spattas@cwlawyers.com

   •    William E. Winfield        wwin~eld@calattys.com,scuevas@calattys.com

   •    Richard Lee Wynne richard.wynne@hoganlovells.com,
        tracy.southwell@hoganlovells.com;cindy.m itchell@hoganlovells.com

   •    Emily Young        pacerteam@gardencitygroup.com, rjacobs@ecfepigsystems.com;ECFInbox@epigsystems.com

   •    Aaron E de Leest        adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com

2. SERVED BY UNITED STATES MAIL:

20 LARGEST CREDITORS




 Santa Barbara County Treasurer-Tax               Allen Matkins Leck Gamble                          Diamond McCarthy LLP
 Collector                                        865 South Figueroa Street                          909 Fannin Street
 105 E. Anapamu St., Suite 109                    Suite 800                                          37th Floor Two Houston Center
 Santa Barbara, CA 93102                          Los Angeles, CA 90017-2543                         Houston, Texas 77010


                                                  Akin Gump Straus Hauer &Feld
 Santa Barbara County-APCD                                                                           Santa Barbara County P&D
                                                  1999 Avenue ofthe Stars                            123 East Anapamu Street
 260 NORTH SAN ANTONIO RD.,
                                                  Suite 600                                          Santa Barbara, CA 93101
 SANTA BARBARA,CA 93110
                                                  Los Angeles, CA 90067


 W. J. Kenny Corp.                                                                                   Ann Jenny Schupp
 C/O Allfirst Bankcorp Trust do M&T               PG&E
                                                                                                     CIO M H Whittier Corp.
 Bank                                             77 Beale St                                        1600 Huntington Drive
 One M&T Plaza                                    San Francisco, CA 94177
                                                                                                     South Pasadena, CA 91030
 Buffalo, NY 14203

                                                  J. P. Morgan-Chase                                 WEST COAST WELDING &
 William W.Jenny Jr.                              Attn: Michael Kemey                                CONSTR. I
 5101 East Camino Alisa                           450 West 33rd Street, 15th Floor                   2201 Celsius Avenue Suite B
 Tucson, AZ 85718                                 Ref: 030057 Nassau Assoc-Saba
                                                                                                     Oxnard, CA 93030
                                                  New York, NY 10041




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 709 Filed 01/16/20 Entered 01/16/20 15:48:52                                          Desc
                                              Main Document     Page 21 of 21

                                                                                                      Larsen O'Brien LLP
Sherrill A. Schoepe                               Andrew Kurth LLP
                                                                                                      555 South Flower
14974 Adams Dr.                                   600 Travis Suite 4200
                                                                                                      Suite 4400
Pauma Valley, CA 92061                            Houston, TX 77002
                                                                                                      Los Angeles, CA 90071



Victory Oil                                       California Department of Conservation               Diane T. Walker
222 West 6th Street. Suite 1010                   801 K Street                                        748 Oceanville Road
San Pedro, CA 90731                               Sacramento, CA 95814                                Stonington, ME 04681-9714



Stoner Family Trust
                                                  Charles C. Albright Trustee
James G. Sanford Trustee
                                                  729 West 16th Street #B8
100 West Liberty Street. Suite 900
                                                  Costa Mesa, CA 92627
Reno, NV 89501




REQUESTS FOR SPECIAL NOTICE

                                                                                                      Attorneys for Virginia Tracy fka Virginia Kestner
Attornevsfor Bu~anko                               Attorneys for Eller Family Trust
                                                                                                      Griswold
                                                   Cummins &White, LLP
Philip W. Ganong                                                                                      William Winfield
                                                   Attn: Fred M. Whitaker, P.C.                       Nelson Comis Kettle&Kinney LLP
Ganong Law
                                                   Ashley Bolduc                                     300 E. Esplanade Drive, Ste 1170 Oxnard,
930 Trustun Avenue, Suite 102                      2424 S.E. Bristol Street, Suite 300                California 93036-0238
Bakersfield, CA 93301                              Newport Beach, CA 92660                           (SERVED VIA NEF)

                                                                                                      Attorneys for Robert Kestner
                                                                                                      William Winfield
Frank and Sylvia Boisseranc                        Rob Thomson
                                                                                                      Nelson Comis Kettle&Kinney LLP
300 W. Paseo de Cristobal                          1920 Wilbur Avenue                                300 E. Esplanade Drive, Ste 1170
San Clemente, CA 92672                             San Diego, CA 92109                                Oxnard, California 93036-0238
                                                                                                     (SERVED VIA NEF)


 Attorneys for Jane Connolly
 William Winfield
 Nelson Comis Kettle&Kinney LLP
300 E. Esplanade Drive, Ste 1170 Oxnard,
 California 93036-0238
(SERVED VIA NEF)




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

tune 20 2                                                                                     F 9013-3.1.PROOF.SERVICE
